Title: Jefferson’s Reply to the Foregoing Address of Welcome, 25 November 1789
From: Jefferson, Thomas
To: 


To the worshipful the Mayor, recorder and aldermen of the borough of Norfolk.

Gentlemen
Nov. 25. 1789.

Accept my sincere thanks for your very kind congratulations, on my return to my native land. I am happy that circumstances have led my arrival to a place which I had seen before indeed in greater splendor, but which I now see rising like a Phoenix out of it’s ashes to that importance to which the laws of nature destine it. Peculiarly favored by nature in situation and climate, fostered by our special government, and protected by that general one to which we have so wisely confided our greater concerns, we have every ground to hope the future welfare of your city. That your particular happiness, gentlemen, may be mingled in the general stream of it’s prosperity is my sincere prayer. As for my mite of service it has not been worthy the notice you so kindly take of it. That  my country should be served is the first wish of my heart: I should be doubly happy indeed were I to render it a service.

Th: J.

